DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10 and 16-18, drawn to an aqueous pharmaceutical composition comprising:
a) bilastine or a pharmaceutically acceptable salt or solvate thereof,
b) mometasone or a pharmaceutically acceptable derivative thereof selected from an ester, ether and ketonide derivative,
c) a suspending agent,
d) 2-hydroxypropyl--cyclodextrin;
.
Group II, claim(s) 19-21, drawn to a method for the treatment and/or prevention of a disorder or disease susceptible to amelioration by antagonism of H1 histamine receptor and/or a corticosteroid-responsive disease, comprising administering an effective amount of an aqueous pharmaceutical composition according to claim 1.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1-10 and 16-21
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising:
a) the H1 antagonist, bilastine or a pharmaceutically acceptable salt or solvate thereof,
b) the steroid mometasone or a pharmaceutically acceptable derivative,
c) a suspending agent,
d) the oligosaccharide, 2-hydroxypropyl-beta-cyclodextrin, 
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of English Translation of CN103784462A in view of US Patent 6197757.
bilastine and a steroid as an intranasal or eye drop formulation (i.e. an aqueous formulation), see claim 1. CN 462 discloses mometasone as a steroid of choice, see claims 2-3.
Regarding the limitation of a suspending agent, CN 462 discloses the use of a suspending agent as per examined claim 1’s composition, see claim 8. 
Regarding the limitation of an oligosaccharide such as cyclodextrin, US 6197757 B1 discloses particles formed from oligosaccharide (see claim 1) used in the manufacture of pharmaceutical compositions (see abstract).  Regarding the limitation of the specific oligosaccharide, 2-hydroxypropyl-beta-cyclodextrin, the 757 patent discloses hydroxypropyl β-cyclodextrin1, see claim 9. The 757 patent discloses its use of beta-cyclodextrins formulations (loaded with an active substance) that are used as a slow release system, administered by nasal and ophthalmic routes, see column 13 line 57 bridging to column 14, line 3.  
One of ordinary skill in the art would have a rationale to combine the teachings of CN 462 English Translation with those of the 757 patent as it would be obvious to combine the prior art teachings of mometasone, bilastine and a suspending agent (CN 462) according to known methods (use of the cyclodextrins as per the 757 patent) to predictably arrive at the claimed invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Suspending agent: Applicant is required to elect a suspending agent, i.e. a species of cellulose or cellulose derivative(s) as recited in claim 7.  Applicants should identify their elected suspending agent by its proper chemical name and provide the molecular structure for clarity.
Disease/disorder if Group II is elected:  Applicant is required to elect a single disease/disorder for the method of treatment through the use of the claimed compounds. It is noted that various species of diseases to be treated by the claimed combination include various allergies/allergic disorders and CNS diseases (see page 20, lines 10-26).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-10 and 16-21

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 It is noted that hydroxpropyl-beta-cyclodextrin is also known as 2-hydroxypropyl-beta-cyclodextrin, see https://pubmed.ncbi.nlm.nih.gov/16018907/.